


109 HR 5976 IH: To provide for a hardship waiver for recoupment of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5976
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Baker introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for a hardship waiver for recoupment of
		  certain Medicare payments.
	
	
		1.Hardship waiver for
			 recoupment of medicare payments
			(a)In
			 generalNotwithstanding any
			 other provision of law, in the case of a facility described in subsection (b),
			 the Secretary of Health and Human Services—
				(1)shall waive any
			 recoupment or recovery of alleged medicare overpayments described in subsection
			 (c) in order to permit the facility’s continued provision of critical services
			 to its medicare and underserved populations; and
				(2)shall not impose
			 any sanction (including any civil monetary penalty or exclusion from
			 participation in any Federal health care program) against the facility in
			 connection with any cost report filing made by the facility relating to such
			 alleged medicare overpayments.
				(b)Facility
			 describedA facility described in this subsection is a critical
			 access hospital (as defined in section 1861(mm)(1) of the Social Security Act,
			 42 U.S.C. 1395x(mm)(1)) that meets the following requirements (and includes any
			 skilled nursing facility that is contained within the same facility as such
			 critical access hospital):
				(1)Sole acute care
			 hospital facility serving rural, underserved area
					(A)The facility is
			 located in a rural area (as defined for purposes of such section) that is
			 designated under section 330(b)(3)(A) of the Public Health Service Act (42
			 U.S.C. 254b(b)(3)(A)) as an area with a shortage of personal health
			 services.
					(B)There is no other
			 acute general hospital or critical access hospital that provides inpatient or
			 outpatient hospital services in the county (or equivalent area) in which the
			 facility is located.
					(2)Public
			 facilityThe facility is operated by a political subdivision of a
			 State.
				(3)Improved fiscal
			 managementThe facility has made changes in its management so
			 that tax payments described in subsection (c) are being made in a proper and
			 timely manner.
				(4)Hurricane
			 Katrina disaster areaThe
			 county (or equivalent area) in which the facility is located is an area
			 that—
					(A)has been declared
			 in accordance with section 401 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina;
			 and
					(B)the President has
			 determined, as of September 14, 2005, warrants individual or public assistance
			 from the Federal Government under such Act.
					(c)Medicare
			 overpayments described
				(1)In
			 generalThe medicare overpayments described in this subsection
			 for a facility are payments made to the facility under title XVIII of the
			 Social Security Act before the date of the enactment of this Act that were
			 attributable to alleged payment of compromised payroll taxes (as defined in
			 paragraph (2)).
				(2)Compromised
			 payroll taxesFor purposes of paragraph (1), the term
			 compromised payroll taxes means, with respect to a facility,
			 amounts incurred before the date of the enactment of this Act—
					(A)that were
			 originally owed by the facility for its share of the Federal Insurance
			 Contributions Act (FICA) and other payroll taxes;
					(B)that were not
			 paid; and
					(C)for which the
			 facility is no longer liable under a tax compromise permitted under section
			 7122 of the Internal Revenue Code of 1986.
					
